United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, MIDTOWN POST
OFFICE, Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-474
Issued: May 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2006 appellant filed a timely appeal from a May 3, 2006 decision of
the Office of Workers’ Compensation Programs denying her claim for a traumatic injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501(d)(3), the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on May 17, 2004.
FACTUAL HISTORY
On May 17, 2004 appellant, then a 38-year-old window distribution clerk, filed a
traumatic injury claim alleging that on that date she had dizziness and a swollen eye due to being
struck by a wire cage in the right eye.
In an authorization of treatment (Form CA-17), dated May 18, 2004 the employing
establishment authorized treatment at Strong Occupational Environmental Medicare. The injury

was described as occurring when a tip of a metal basket hit appellant near her eye which caused
dizziness and inability to stand up. The authorizing official was Diane Galeazzo, RN.
On May 19, 2004 Jerry Horn, a physician’s assistant, diagnosed head trauma injury and a
right eye condition.1 He noted that appellant was hit in the right eye on May 17, 2004.
Appellant was released to light duty as of May 19, 2004.2
In office visit notes dated May 20, 2004, Nancy W. O’Rourke, N.P., Ph.D, reported that
appellant was struck in the right eye on May 17, 2004. She related that appellant had dizziness
and bleeding. Ms. O’Rourke indicated that her two head scans had been performed which were
negative and that “[appellant] has since developed headache.” A physical examination revealed
right-sided headache and “resolving ecchymosis to the right upper eyelid.”
In a May 24, 2004 treatment note, Ms. O’Rourke, diagnosed head injury with right eye
contusion and postconcussive headache.
On December 17, 2004 the Office received May 17, 2004 computed tomography (CT)
scans of the head and orbits, which were both negative. The reports both reported trauma and
head pain.
On November 17, 2005 the Office received Rochester General emergency room reports,
progress notes and CT scans dated May 17, 2004.3 Someone in the emergency room, with an
illegible signature, noted that appellant was struck in the right eye at work and that she got dizzy
when she stood up. A physical examination revealed a contusion to the right lateral brow area
and recommended CT scans of the orbits and head.
In a letter dated March 27, 2006, the Office requested additional information from
appellant regarding the claimed May 17, 2004 injury. It explained that a physician’s opinion was
crucial to her claim and allotted appellant 30 days within which to submit the requested
information.
On April 12, 2004 appellant submitted Rochester General emergency room reports,
progress notes and CT scans dated May 17, 2004.
By decision dated May 3, 2006, the Office denied appellant’s claim on the grounds that
she failed to establish fact of injury. The Office found that the employment incident occurred as
alleged, but the medical evidence “did not provide a firm diagnosis resulting from” the May 17,
2004 incident.

1

The word after eye is illegible.

2

An amended copy changed the return to work date to May 20, 2004.

3

The emergency doctor’s signature is illegible.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
ANALYSIS
The Office accepted that appellant was struck by a wire cage in the right eye on
May 17, 2004. However, the medical evidence is insufficient to establish that the employment
incident caused an injury. The medical reports of record do not establish that being struck by a
wire cage in the right eye at work caused a personal injury on May 17, 2004. The medical
evidence contains no firm diagnosis, no rationale and no explanation of the mechanism of injury
regarding the incident on May 17, 2004.
The record contains a May 17, 2004 report from someone in the Rochester General
emergency room, whose signature is illegible, who noted that appellant was struck in the right
eye at work and that she got dizzy when she stood up. A physical examination revealed a
contusion to the right lateral brow area and CT scans of the orbits and head were requested.
However, the Board has held that medical reports lacking proper identification cannot be
considered as probative evidence in support of a claim.8 As it is unclear who signed the May 17,
2004 report, this medical report is insufficient to support appellant’s claim.

4

5 U.S.C. §§ 8101-8193.

5

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); Linda I. Sprague, 48 ECAB 386 (1997)
(medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship).
6

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Lois E. Culver (Clair L. Culver),
53 ECAB 412 (2002).
7

Sedi L. Graham, 57 ECAB ___ (Docket No. 06-135, issued March 15, 2006); M.W., 57 ECAB ___ (Docket No.
06-749, issued August 15, 2006).
8

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

3

Appellant submitted reports by Mr. Horn, a physician’s assistant, and Ms. O’Rourke, a
nurse practitioner. The Board notes that this evidence is not probative medical evidence as the
persons completing the reports are not physicians as defined in 5 U.S.C. § 8101(2).9
Thus, the Board finds that the medical evidence presented is insufficient to establish that
appellant sustained an injury when she was struck by a wire cage on May 17, 2004.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a compensable injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 3, 2006 is affirmed.
Issued: May 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Thomas O. Bouis, 57 ECAB ___ (Docket No. 06-692, issued June 7, 2006).

4

